DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 NOELLE YOUNG, a/k/a NOELLE HOBBS, a/k/a NOELLE COOPER,
              a/k/a NOELLE ANMARI YOUNG,
                        Appellant,

                                    v.

                      WELLS FARGO BANK N.A.,
                             Appellee.

                              No. 4D17-1857

                              [May 31, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard H. Harrison, Judge; L.T. Case No. 50-2014-CA-
010762-XXXX-MB.

   Brittani S. Gross, Kendrick Almaguer and Kyle M. Costello of The
Ticktin Law Group, PLLC, Deerfield Beach, for appellant.

   Todd C. Drosky of Frenkel Lambert Weiss Weisman & Gordon, LLP,
Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., GROSS and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.